                                                                          Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

 MARCUS D. MITCHELL,

              Plaintiff,

 v.                                               Case No. 3:18-cv-2139-LC/MJF

 TAYLOR BROWNE,

              Defendant.
                                        /
                                     ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated September 13, 2019. (ECF No. 15). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This action is DISMISSED without prejudice for failure to pay the

filing fee and failure to comply with court orders.
                                                                   Page 2 of 2

     3.   The clerk of court is directed to close the case file.

     DONE AND ORDERED this 10th day of October, 2019.


                             s /L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




3:18-cv-2139-LC/MJF
